DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2022 has been entered.

Response to Arguments
Applicant's arguments filed 12/12/2022 have been fully considered but they are not persuasive. 	
Applicant argues that McDowell fails to teach or suggest a signal processing device “wherein the spread information indicates a degree of spread of a sound image of the audio object in the frame to be processed and is generated based on a size of a sound image of the audio object, and wherein a sound image of the audio object is spread out during rendering of the audio object to the degree indicated by the spread information”, as claimed. Therefore, McDowell fails to teach or suggest all the limitations of amended claim 1.

Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner contends that in fact, McDowell, in p. 0029 describes that a dynamic audio object represents a sound that will play back not through a specific speaker/channel, but instead will playback though any and all channels necessary to achieve the spatial illusion, based on its position in the volumetric space. A dynamic audio object may be placed anywhere in volumetric space and sound may be rendered out of the physical speakers represented by the static audio objects. Which static audio objects are needed to “project” the dynamic audio object into the volumetric space, and the corresponding amount of signal power needed, may be mathematically determined by, for example, a spatial renderer. The disclosure of McDowell provides for the rendering of a dynamic audio object by “projecting” or spreading the audio object in a volumetric space. This projecting of the audio object is dependent on the position and scaling of the space in which the audio object is placed, as disclosed in p. 0078-0079. Although the use of the language “size” is not used explicitly in McDowell, the size of the audio object is taken into consideration because the size of the audio object is directly dependent on the scaling of the volumetric space. Thus, McDowell fully discloses the language of the claimed subject matter.

Allowable Subject Matter
Claims 4 and 10 are indicated as allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
	As per dependent claim 4, the claim limitation pertaining to the spread information generation unit generates an inverse tangent of a product of a ratio of the distance in the frame to be processed and the distance in the other frame, and a tangent of the spread information in the other frame, as the spread information in the frame to be processed. McDowell teaches a spatial audio warp compensator that identifies a geometric transform that defines a geometric warping between a first spatial geometric model that represents how sound is produced in a first volumetric space and a second spatial geometric model that represents how sound is produced in a second volumetric space different from the first volumetric space. McDowell, however, fails to explicitly disclose that the spread information generation unit generates an inverse tangent of a product of a ratio of the distance in the frame to be processed and the distance in the other frame, and a tangent of the spread information in the other frame, as the spread information in the frame to be processed. For these reasons, the cited prior art of McDowell, alone or in combination do not fairly teach the claimed combination of features. Therefore, claim 4 is indicated as allowable over the cited prior art.

As per dependent claim 10, the claim limitation pertaining to the spread information generation unit generates an inverse tangent of a ratio of the size information and the object position information in the frame to be processed as the spread information in the frame to be processed. McDowell teaches a spatial audio warp compensator that identifies a geometric transform that defines a geometric warping between a first spatial geometric model that represents how sound is produced in a first volumetric space and a second spatial geometric model that represents how sound is produced in a second volumetric space different from the first volumetric space. McDowell, however, fails to explicitly disclose that the spread information generation unit generates an inverse tangent of a ratio of the size information and the object position information in the frame to be processed as the spread information in the frame to be processed. For these reasons, the cited prior art of McDowell, alone or in combination do not fairly teach the claimed combination of features. Therefore, claim 4 is indicated as allowable over the cited prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter which was not described in the specification is the claimed language of “processing circuitry”. The current specification, in p. 0259 and Fig. 13, provides for a “Central Processing Unit (CPU) 501”. However, the examiner cannot accurately ascertain that the claimed “processing circuitry” refers to the “Central Processing Unit” disclosed in the current specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McDowell (US PG Pub 20180197551).

	As per claim 1, McDowell discloses:	A signal processing device comprising: processing circuitry configured to generate, in a frame to be processed, spread information of an audio object, on a basis of object position information in the frame to be processed of the audio object and any of spread information in another frame different from the frame to be processed of the audio object, zoom information, and size information about the audio object, wherein the spread information indicates a degree of spread of a sound image of the audio object in the frame to be processed and is generated based on a size of a sound image of the audio object, and wherein a sound image of the audio object is spread out during rendering of the audio object to the degree indicated by the spread information (McDowell; p. 0058 - Spatial audio API 20 may apply the inverse geometric transform 34 to the dynamic audio objects 32 and generate an expected rendered spatial geometry 36. The expected rendered spatial geometry 36 may include new positions for the dynamic audio objects 32 in the expected rendered spatial geometry 36 so that the new positions are encoded based on the requirements of the encoder spatial geometry 26. The expected rendered spatial geometry 36 may correct for geometric warping caused by differences between the encoder spatial geometry 26 and the expected spatial geometry 30 (zoom information and size information); see also p. 0045 - Since the position and orientation of the listener changes dynamically during gameplay, only at the moment of playback is the position of the sound relative to the listener determined. As such, sound is played by spatial audio API 20 based on the specified x, y, z coordinates specified. If the listener (e.g., point of view of the gamer or character playing the game) is moving while sounds are playing, or if the sound is moving, the coordinates of the playback for the sound are updated dynamically in real time or near real time; p. 0032 - In some cases, the conversion from a normalized room geometry to the physical room geometry results in a warping in geometric space, which, in turn, results in temporal warping of animated dynamic objects traversing the warped geometry over time (for each frame). For example, the normalized room geometry may specify a listener position at origin (0, 0, 0) and a front-left static object at position (−1, 1, 0). In the physical room, assume the listener is facing forward toward a front-center static object at position (0,−1, 0) and the relative angle to the listener of the front-left static object is 45 degrees to the left relative to the listener, in the same horizontal plane as the listener. For rendering spatial audio content in the physical room geometry, however, the front-left speaker corresponding to the front left static object in the normalized room geometry has a recommended placement of 30 degrees relative to the listener. As such, there may be a relative warping of 15 degrees from what was authored versus what will be heard by the listener. When applying the warping to each speaker separately, variable warping may occur. If the author animated a sound in a perfect circle about the listener at a constant velocity, the result may not be a perfect circle and the velocity may not be constant. Thus, a warping in both space and time may occur (e.g., a space-time warping). The present solution compensates for this warping by applying an inverse of the warping to enable the spatial audio content to be rendered in the physical room geometry at the intended position relative to the listener as defined in the normalized room geometry that was used to author the spatial audio content).

	As per claim 2, McDowell discloses:		The signal processing device according to claim 1, wherein the processing circuitry is configured to generate the spread information in the frame to be processed on a basis of the spread information in the other frame of the audio object and the object position information in the frame to be processed as well as in the other frame of the audio object (McDowell; p. 0058 - Spatial audio API 20 may apply the inverse geometric transform 34 to the dynamic audio objects 32 and generate an expected rendered spatial geometry 36. The expected rendered spatial geometry 36 may include new positions for the dynamic audio objects 32 in the expected rendered spatial geometry 36 so that the new positions are encoded based on the requirements of the encoder spatial geometry 26. The expected rendered spatial geometry 36 may correct for geometric warping caused by differences between the encoder spatial geometry 26 and the expected spatial geometry 30; see also p. 0045 - Since the position and orientation of the listener changes dynamically during gameplay, only at the moment of playback is the position of the sound relative to the listener determined. As such, sound is played by spatial audio API 20 based on the specified x, y, z coordinates specified. If the listener (e.g., point of view of the gamer or character playing the game) is moving while sounds are playing, or if the sound is moving, the coordinates of the playback for the sound are updated dynamically in real time or near real time).

	As per claim 3, McDowell discloses:	The signal processing device according to claim 2, wherein the object position information is a distance from a reference position to the audio object (McDowell; p. 0049 - Spatial geometries may include a specific layout of static audio objects relative to a listener as defined either by vertical and horizontal angles and distance to the listener, or by providing a room width, depth and height, along with x, y, z coordinates of the static audio objects within the volumetric space relative to the listener).

	As per claim 5, McDowell discloses:	The signal processing device according to claim 1, wherein the processing circuitry is configured to generate the spread information in the frame to be processed of the audio object after zooming on a basis of the zoom information and the spread information in the frame to be processed of the audio object (McDowell; p. 0058 - Spatial audio API 20 may apply the inverse geometric transform 34 to the dynamic audio objects 32 and generate an expected rendered spatial geometry 36. The expected rendered spatial geometry 36 may include new positions for the dynamic audio objects 32 in the expected rendered spatial geometry 36 so that the new positions are encoded based on the requirements of the encoder spatial geometry 26. The expected rendered spatial geometry 36 may correct for geometric warping caused by differences between the encoder spatial geometry 26 and the expected spatial geometry 30; see also p. 0045 - Since the position and orientation of the listener changes dynamically during gameplay, only at the moment of playback is the position of the sound relative to the listener determined. As such, sound is played by spatial audio API 20 based on the specified x, y, z coordinates specified. If the listener (e.g., point of view of the gamer or character playing the game) is moving while sounds are playing, or if the sound is moving, the coordinates of the playback for the sound are updated dynamically in real time or near real time… The change in the geometric space dimensions corresponds to the zoom information in the claim; p. 0032 - In some cases, the conversion from a normalized room geometry to the physical room geometry results in a warping in geometric space, which, in turn, results in temporal warping of animated dynamic objects traversing the warped geometry over time (for each frame). For example, the normalized room geometry may specify a listener position at origin (0, 0, 0) and a front-left static object at position (−1, 1, 0). In the physical room, assume the listener is facing forward toward a front-center static object at position (0,−1, 0) and the relative angle to the listener of the front-left static object is 45 degrees to the left relative to the listener, in the same horizontal plane as the listener. For rendering spatial audio content in the physical room geometry, however, the front-left speaker corresponding to the front left static object in the normalized room geometry has a recommended placement of 30 degrees relative to the listener. As such, there may be a relative warping of 15 degrees from what was authored versus what will be heard by the listener. When applying the warping to each speaker separately, variable warping may occur. If the author animated a sound in a perfect circle about the listener at a constant velocity, the result may not be a perfect circle and the velocity may not be constant. Thus, a warping in both space and time may occur (e.g., a space-time warping). The present solution compensates for this warping by applying an inverse of the warping to enable the spatial audio content to be rendered in the physical room geometry at the intended position relative to the listener as defined in the normalized room geometry that was used to author the spatial audio content).

	As per claim 6, McDowell discloses:	The signal processing device according to claim 5, wherein the processing circuitry is configured to generate the spread information in the frame to be processed of the audio object after zooming on a basis of position and size relationships between a virtual screen before zooming and a virtual screen after zooming determined by the zoom information (McDowell; p. 0058 - Spatial audio API 20 may apply the inverse geometric transform 34 to the dynamic audio objects 32 and generate an expected rendered spatial geometry 36. The expected rendered spatial geometry 36 may include new positions for the dynamic audio objects 32 in the expected rendered spatial geometry 36 so that the new positions are encoded based on the requirements of the encoder spatial geometry 26. The expected rendered spatial geometry 36 may correct for geometric warping caused by differences between the encoder spatial geometry 26 and the expected spatial geometry 30; see also p. 0045 - Since the position and orientation of the listener changes dynamically during gameplay, only at the moment of playback is the position of the sound relative to the listener determined. As such, sound is played by spatial audio API 20 based on the specified x, y, z coordinates specified. If the listener (e.g., point of view of the gamer or character playing the game) is moving while sounds are playing, or if the sound is moving, the coordinates of the playback for the sound are updated dynamically in real time or near real time… The change in the geometric space dimensions corresponds to the zoom information in the claim; p. 0032 - In some cases, the conversion from a normalized room geometry to the physical room geometry results in a warping in geometric space, which, in turn, results in temporal warping of animated dynamic objects traversing the warped geometry over time (for each frame). For example, the normalized room geometry may specify a listener position at origin (0, 0, 0) and a front-left static object at position (−1, 1, 0). In the physical room, assume the listener is facing forward toward a front-center static object at position (0,−1, 0) and the relative angle to the listener of the front-left static object is 45 degrees to the left relative to the listener, in the same horizontal plane as the listener. For rendering spatial audio content in the physical room geometry, however, the front-left speaker corresponding to the front left static object in the normalized room geometry has a recommended placement of 30 degrees relative to the listener. As such, there may be a relative warping of 15 degrees from what was authored versus what will be heard by the listener. When applying the warping to each speaker separately, variable warping may occur. If the author animated a sound in a perfect circle about the listener at a constant velocity, the result may not be a perfect circle and the velocity may not be constant. Thus, a warping in both space and time may occur (e.g., a space-time warping). The present solution compensates for this warping by applying an inverse of the warping to enable the spatial audio content to be rendered in the physical room geometry at the intended position relative to the listener as defined in the normalized room geometry that was used to author the spatial audio content).

	As per claim 7, McDowell discloses:	The signal processing device according to claim 1, wherein the processing circuitry is configured to generate the spread information in the frame to be processed on a basis of the size information and the object position information in the frame to be processed of the audio object (McDowell; p. 0058 - Spatial audio API 20 may apply the inverse geometric transform 34 to the dynamic audio objects 32 and generate an expected rendered spatial geometry 36. The expected rendered spatial geometry 36 may include new positions for the dynamic audio objects 32 in the expected rendered spatial geometry 36 so that the new positions are encoded based on the requirements of the encoder spatial geometry 26. The expected rendered spatial geometry 36 may correct for geometric warping caused by differences between the encoder spatial geometry 26 and the expected spatial geometry 30; see also p. 0045 - Since the position and orientation of the listener changes dynamically during gameplay, only at the moment of playback is the position of the sound relative to the listener determined. As such, sound is played by spatial audio API 20 based on the specified x, y, z coordinates specified. If the listener (e.g., point of view of the gamer or character playing the game) is moving while sounds are playing, or if the sound is moving, the coordinates of the playback for the sound are updated dynamically in real time or near real time… The change in the geometric space dimensions corresponds to the size information in the claim; p. 0032 - In some cases, the conversion from a normalized room geometry to the physical room geometry results in a warping in geometric space, which, in turn, results in temporal warping of animated dynamic objects traversing the warped geometry over time (for each frame). For example, the normalized room geometry may specify a listener position at origin (0, 0, 0) and a front-left static object at position (−1, 1, 0). In the physical room, assume the listener is facing forward toward a front-center static object at position (0,−1, 0) and the relative angle to the listener of the front-left static object is 45 degrees to the left relative to the listener, in the same horizontal plane as the listener. For rendering spatial audio content in the physical room geometry, however, the front-left speaker corresponding to the front left static object in the normalized room geometry has a recommended placement of 30 degrees relative to the listener. As such, there may be a relative warping of 15 degrees from what was authored versus what will be heard by the listener. When applying the warping to each speaker separately, variable warping may occur. If the author animated a sound in a perfect circle about the listener at a constant velocity, the result may not be a perfect circle and the velocity may not be constant. Thus, a warping in both space and time may occur (e.g., a space-time warping). The present solution compensates for this warping by applying an inverse of the warping to enable the spatial audio content to be rendered in the physical room geometry at the intended position relative to the listener as defined in the normalized room geometry that was used to author the spatial audio content).

	As per claim 8, McDowell discloses:	The signal processing device according to claim 7, wherein the size information is a distance from a center to a shell of the audio object (McDowell; p. 0033 - example views of a normalized room geometry 100 (which may be referred to as an authoring model) represent a room which is 2 units wide, 2 units deep, and 2 units tall, and having a listener 9 in the center of the room at geometric position (0,0,0). A distance to all “walls” (shell) of the room from listener is 1 unit. For example, the model for the normalized room geometry 100 may include static audio objects (the audio object) such as one or more Front-Center (FC) speakers positioned at location (0,1,0), one or more Back-Center (BC) speakers positioned at location (0,−1,0), one or more Left-Side (LS) speakers positioned at (−1,0,0), and one or more Right-Side (RS) speakers positioned at (1,0,0). In addition, the model for normalized room geometry 100 may place static audio objects such as one or more Front-Left (FL) speakers in the corner at (−1,1,0) and one or more Front-Right (FR) speakers in the corner at (1,1,0), and so on).

	As per claim 9, McDowell discloses:	The signal processing device according to claim 8, wherein the object position information is a distance from a reference position to the audio object (McDowell; p. 0049 - Spatial geometries may include a specific layout of static audio objects relative to a listener as defined either by vertical and horizontal angles and distance to the listener, or by providing a room width, depth and height, along with x, y, z coordinates of the static audio objects within the volumetric space relative to the listener).

	Claim 11 recites a signal processing method which is similar to claim 1 and is thus rejected similarly.		Claim 12 recites a program causing a computer to execute a process, which is similar to claim 1 and is thus rejected similarly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art made of record and not relied upon includes:
Torres (US PG Pub 20180254047) relates to audio processing based on Adaptive Intermediate Spatial Format (AISF).	van Brandenburg (US PG Pub 20180098173) relates to audio object processing based on spatial listener information.	Edry (US PG Pub 20180332424) relates to a system that determines when to generate spatialized audio data based on an analysis of the incoming audio data and/or metadata associated with the incoming audio data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658